Citation Nr: 1535138	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  12-25 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent prior to June 11, 2012, from September 1, 2012 to May 19, 2014, and from August 1, 2014 for posttraumatic stress disorder (PTSD).
 
2.  Entitlement to a total disability evaluation based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to May 1985.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  The Board notes that the Veteran has received temporary total disability ratings during the period on appeal from June 11, 2012 to August 31, 2012, and from May 20, 2014 to July 31, 2014.

The Veteran testified at a September 2013 Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is associated with the claims file.

This matter was previously remanded by the Board in March 2014 for further evidentiary development.

This appeal was processed using the Veterans Benefits Management System (VBMS) processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.





REMAND

The Veteran's most recent VA psychiatric examination was in May 2014.  The record indicates that the Veteran was hospitalized on the same day of his May 2014 examination for his PTSD.  In the report of relevant mental health history, the examiner noted that the Veteran reported that "he just entered inpatient PTSD treatment today for his third inpatient treatment program."  The Veteran has not been afforded an examination since his discharge from the PTSD program.  As the prior examination was taken in close proximity to the Veteran's hospitalization, the Board is of the opinion that a new examination would be probative to ascertain the current severity of his PTSD.  In addition, due to the frequency of the Veteran's hospitalizations for PTSD, the examiner should comment on whether these periods of hospitalization are simply acute periods of heightened symptoms of PTSD, or if they are more representative of the Veteran's overall disability picture.  

The Board finds that the results of the new VA examination are highly probative to the determination of the Veteran's claim for TDIU. For this reason, the Board finds that the claims are inextricably intertwined.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180 (1991).  As a result, a decision cannot be made on the Veteran's TDIU claim at this time.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any additional medical treatment he has received for his PTSD. Take appropriate steps to secure copies of any such treatment reports identified by the Veteran which are not in the record, to include updated VA treatment records.  Efforts to obtain these records should also be memorialized in the Veteran's VA claims folder.
 
2.  Schedule the Veteran for a VA psychiatric examination to determine the current level of severity of his PTSD. The claims folder (including relevant Virtual VA and VBMS records) and a copy of this Remand must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  Any indicated studies should be performed and the examination report should comply with all protocols for rating PTSD. A multi-axial diagnosis must be rendered, and a Global Assessment of Functioning (GAF) score must be assigned.  The examiner must describe this GAF score in terms of social and occupational impairment.  All opinions must be supported by a complete rationale in a typewritten report.

In making his/her assessment of the current severity of the Veteran's symptoms of PTSD, the examiner should comment on the significance of his frequent hospitalizations for PTSD, and whether they are temporary "flare ups" of his symptomatology, or are indicative of his overall disability picture.

The examiner must comment on the impact of the service connected disabilities, individually and in combination, on the Veteran's ability to function in work-related tasks (e.g., sitting, standing, walking, bending, stooping, lifting, cognitive functioning, attendance, etc.).
 
3.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand. If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).
 
4. After undertaking any other development deemed appropriate, the RO will readjudicate the issues of entitlement to a rating in excess of 70 percent for PTSD from November 4, 2011 and entitlement to a TDIU. If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




